Citation Nr: 1516812	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder, mood disorder, depressive disorder and alcohol abuse.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Paul, Minnesota and St. Petersburg, Florida, respectively.  The St. Petersburg RO has jurisdiction over the appeal.

On his February 2013 substantive appeals, the Veteran requested an opportunity to testify in a hearing before the Board.  Later that same month, the Veteran withdrew these requests.  38 C.F.R. § 20.704.

After the most recent supplemental statement of the case, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  This evidence will be considered in reviewing the Veteran's claims.

The Board has recharacterized the psychiatric claim on appeal as reflected on the title page to encompass all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of noise exposure in active military service.

2.  The Veteran's tinnitus is the result of noise exposure in active military service.

3.  The Veteran's PTSD is the result of active military service.

4.  The Veteran's acquired psychiatric disorder other than PTSD is not related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an award of service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an award of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).

4.  The criteria for service connection for an psychiatric disorder other than PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) . 

As to psychiatric disorder other than PTSD, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2010 that informed him of the evidentiary requirements for service connection, of his duty and the VA's duty for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, identified post-service VA and private treatment records, and lay statements are of record.  He was afforded VA psychiatric examinations in October 2010 and February 2013.

Hearing Loss and Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the Veteran has been diagnosed with tinnitus and hearing loss for VA purposes.  See 38 C.F.R. §3.385.  Military noise exposure associated with his combat service in Vietnam, including as a result of rifle fire, mortars, explosions, and artillery, is also indicated.  The first two elements of service connection are therefore met.

Regarding the final element of service connection, nexus, the Veteran was afforded a VA examination dated in September 2010.  Military noise exposure was noted and the Veteran was diagnosed with tinnitus and hearing loss.  The examiner indicated that tinnitus began 20 years after discharge from the Army and was not likely related to military noise exposure.  An additional opinion dated in November 2010 indicated that hearing loss was normal on discharge by VA standards and that there was no evidence of a significant shift in thresholds from induction to discharge.  As such, the examiner stated that the Veteran's hearing impairment was probably not caused by or aggravated by his noise exposure while in Vietnam.  A December 2010 addendum opinion indicated that the Veteran claims file was reviewed and the opinions remained the same.

Subsequent to the VA audiological examination, the Veteran submitted the evaluation of his private physician, P.J.Y., M.D., dated in March 2013.  The physician noted military noise exposure from mortars, rockets, artillery fire, helicopters engines, and other weapons fire.  It was noted that the Veteran suffered progressive bilateral hearing loss and bilateral tinnitus.  Testing revealed hearing loss of 35% bilaterally.  The physician opined that it was more likely than not that the Veteran's bilateral hearing loss and tinnitus were directly and causally related to the acoustic trauma in the military.

Based on the foregoing, the Board finds that the evidence is in at least relative equipoise and, as such, service connection for hearing loss and tinnitus is warranted. Reasonable has been shown and the claim should be allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(2) . 

The evidence shows that the Veteran was diagnosed with PTSD beginning in September 2010, and has continued to be diagnosed with PTSD by VA and private medical personnel, including a VA psychiatrist, since that time.  His combat service is confirmed as he is the recipient of the Combat Infantryman Badge.  His reported stressor of being subject to frequent attacks from small arms fire and mortar rounds, witnessing a helicopter get shot down, killing civilians, and observing dead bodies is consistent with the circumstances, conditions, or hardships of his service.  The Board finds his stressor is established under 38 C.F.R. § 3.304(f)(2) .

In October 2010, February 2011 and February 2013, VA examiners found that the Veteran failed to meet the diagnostic criteria for PTSD.  However, the 2010 and 2011 opinions did not discuss the September 2010 VA treatment record diagnosing PTSD.  Therefore, they are not probative.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In the Veteran's VA and private treatment records, multiple medical personnel, many of whom provided ongoing mental health treatment to the Veteran, diagnosed him with PTSD as secondary to military service/combat. 

Thus, the preponderance of the probative medical evidence of record establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's conceded stressors from combat service.  Thus, service connection is warranted.

Acquired Psychiatric Disorder other than PTSD

As to psychiatric diagnoses other than PTSD, the Veteran has not actually asserted that any of these diagnoses had their onset in service.  Nor has he actually asserted that any of these diagnoses are related to service.  In his claim, received in July 2010, he merely requests service connection PTSD "as a direct result of my military service."  His June 2013 substantive appeal is similarly limited, in that it only addresses how his PTSD is related to service.  There is no competent medical evidence linking any of these diagnoses to service.  Moreover, to the extent the Veteran's symptoms have been attributed to substance abuse problems, the law has consistently precluded payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) , 3.301(d).  Accordingly, service connection is denied for any psychiatric disorder other than PTSD.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.  

Service connection for an acquired psychiatric disorder other than PTSD is denied.
REMAND

In April 2011, the Veteran was afforded a VA examination in connection with his peripheral neuropathy claims.  The examiner reviewed the Veteran's medical records but not his claims file.  The Veteran reported tingling in his feet for 10 years, stating that it starts in the lumbar spine.  The Veteran also reported low back pain.  After examination, the Veteran was diagnosed with sensory mild peripheral upper and lower neuropathy and lumbar spine pain.  The examiner indicated that the etiology was unknown, and was "possibly" alcohol induced, and that an opinion was not requested.  

As the April 2011 VA examiner does not appear to have reviewed all of the medical evidence of record concerning the claim, or offered an adequate opinion regarding the etiology of peripheral neuropathy, to include consideration of conceded Agent Orange exposure, a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed).  

Upon remand, all available VA treatment records dated during the appeal period should be obtained, as those available are very limited.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since March 2011.

2.  Then forward the entire claims file, including a copy of this remand, to him for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  All necessary tests and studies should then be conducted.  The examiner should respond to the following question:
Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed peripheral neuropathy of the upper and lower extremities had its onset during active duty, or is otherwise related to the Veteran's military service, to include presumed Agent Orange exposure therein?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


